Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-9, 13, 15, 16 and 18 are currently under examination, wherein claims 1 and 13 have been amended in applicant’s amendment filed on January 6, 2022. Claims 10 and 13 have been cancelled by the applicant in the same amendment. 
Status of Previous Rejections
2.	The previous rejections of claims 13 and 14 under 35 U.S.C. 112, 4th paragraph, and the previous rejections of claims 1-10, 13-16 and 18 under 35 U.S.C. 103(a) as stated in the Office action dated October 18, 2021 have been withdrawn in light of applicant’s amendment filed on January 6, 2022. A new ground of rejection has been established as follows: 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-9, 13, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub. 2010/0129683 A1).
With respect to claims 1-9, 13, 15, 16 and 18, Lin et al. (‘683 A1) discloses a welding wire comprising an AA 5356 aluminum welding alloy comprising by weight about 5.6-8.0% Mg, up to about 0.4% Mn, about 0.05-3.5% Zn, up to about 0.4% Cr, up to about 0.03% Ti, up to about 0.05% Ca, up to about 0.5% Ce or La and a balance of Al with inevitable impurities including about 0.25% or less Fe and Si wherein the welding alloy is substantially free from Zr (abstract, paragraphs [0006]-[0013], [0060], [0094-0102], [0116] and [0157]). The claimed Cu content ranges including 0% do not require the presence of Cu. The elemental content ranges except that for Mg disclosed by Lin et al. (‘683 A1) overlap the claimed ranges respectively. The lowest Mg content disclosed by Lin et al. (‘683 A1) is close to the highest Mg content as claimed in claims 1 and 13 as amended. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Lin et al. (‘683 A1) with an expectation of success because Lin et al. (‘683 A1) discloses the same utility over the entire disclosed ranges. Lin et al. (‘683 A1) does not specify the welding efficiency as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Lin et al. (‘683 A1)’s welding alloys are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The .
Response to Arguments
4.	The applicant’s arguments filed on January 6, 2022 have been fully considered but they are not persuasive.	
The applicant argues that Lin et al. (‘683 A1) fails to disclose the Mg content range, the specificity of Ca content range and the welding efficiency as claimed. In response, see examiner’s responses to similar arguments in the Office action dated October 18, 2021. Furthermore, the examiner notes that Lin et al. (‘683 A1) does not specify that the Mg content cannot be lower than 5.6% at all. On the contrary, Lin et al. (‘683 A1) discloses that the Mg content range of the welding wire may be not greater than 5.6% (paragraph [0070]) which would obviously include the claimed Mg content range. The Ca weight content of up to about 0.05% disclosed by Lin et al. (‘683 A1) also overlaps the claimed Ca range of 0.01-0.1%. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed Ca content range within the disclosed Ca content range of Lin et al. (‘683 A1) (i.e. 0.01-0.05%) with an expectation of success because Lin et al. (‘683 A1) discloses the same utility over the entire disclosed range. The application of the MPEP 2112.01 [R-3] I as the ground of rejection of the claimed welding efficiency as stated in the Office action dated October 18, 2021 is proper and therefore maintained herein.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733


1/27/2022